Citation Nr: 0011871	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  95-30 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for a gynecological 
condition, to include status post complete hysterectomy.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1969 to 
February 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Sioux Falls, 
South Dakota, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
cervical dysplasia/endometriosis.

This matter was remanded in April 1998 for the purpose of 
obtaining additional medical evidence.  This case has been 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  A questionable history of abdominal pain, and an 
appendectomy with questionable residual adhesions were noted 
just prior to service, but no abnormal gynecological problems 
were noted on the veteran's enlistment examination.  

2.  Chronic pelvic adhesive disease, which necessitated a 
total hysterectomy shortly after service, was first 
objectively shown during an exploratory laparotomy while the 
veteran was on active duty, approximately 4 1/2 years after she 
entered service. 

3.  The veteran's chronic pelvic adhesive disease was first 
manifested and became symptomatic during active service.


CONCLUSION OF LAW

Chronic pelvic adhesive disease, which necessitated a total 
hysterectomy, was incurred during active service; 
accordingly, service connection for postoperative residuals 
of a hysterectomy is warranted.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303 (1999). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for service connection for a 
gynecological disorder is well grounded, meaning not 
inherently implausible.  All relevant facts have been 
properly developed and, therefore, the VA's duty to assist 
the veteran has been satisfied.  38 U.S.C.A. § 5107(a).

In order to establish service connection for a claimed 
disability, the evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110; 38 
C.F.R. § 3.303.

A veteran will be considered to have been in sound medical 
condition upon entrance into service, except as to defects, 
infirmities, or disorders noted at entrance, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed prior to service, and was 
not aggravated during service.  38 U.S.C.A. § 1111, 1137; 38 
C.F.R. § 3.304.

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306. 

The veteran contends, in essence, that she developed cervical 
dysplasia, endometriosis, and disabling gynecological 
problems in service, which necessitated a hysterectomy 
shortly after service discharge.
The veteran's service medical records include a report of a 
preenlistment examination dated in October 1968, which noted 
history of a ruptured appendix with appendectomy in 1964.  
Additional history included complaints of subsequent 
occasional constipation, questionable right lower quadrant 
cramps, and questionable adhesions with intermittent partial 
obstruction.  An upper GI (X-ray series) was recommended.  An 
upper GI was done in November 1968, and the report was 
negative.  

Additional service medical records reflect that the veteran 
was hospitalized in January 1972 for evaluation of right 
lower quadrant abdominal pain of 2 years duration.  Past 
medical history included a ruptured appendix and appendectomy 
at age 16 that drained for approximately one month; it was 
noted that there was no history of pelvic infection.  The 
veteran's pain began in midcycle and increased in intensity 
until menses; when flow increased the pain decreased.  It was 
further noted that recently the pain had been so severe that 
the veteran had been unable to work.  Clinical findings 
included right lower quadrant abdominal tenderness and thick, 
tender adnexa on the right.  The admission diagnosis was 
right adnexal disease; rule out endometriosis.  An 
exploratory laparotomy revealed the omentum was adherent in 
many places to the bladder, uterus, adnexa, broad ligaments, 
tubes and ovaries.  Lysis of multiple pelvis adhesions and 
excision of an inflammatory cyst were performed.

The veteran underwent cytology examinations of the vagina and 
cervix in June and July 1973 which were interpreted as 
showing occasional atypical squamous cells suggestive of mild 
dysplasia.  Another cytology examination was conducted in 
December 1973 and was found to be negative.  On examination 
in February 1974 for separation from service, a PAP smear was 
noted to be negative.

Post-service private clinical data indicate that the 
appellant was seen in December 1974 where it was noted that 
she had first been seen in January 1974 and where two PAP 
smears showed marked dysplasia.  It was noted, however, that 
she had had a negative PAP smear since that time.  The 
physician went on to say that the appellant's complaints in 
June 1974 were pelvic pain, dyspareunia and some 
dysmenorrhea.  Following physical examination, impressions of 
bilateral adnexal masses, bilateral tubal occlusion, chronic 
pelvic inflammatory disease and chronic pelvic pain were 
rendered.  The veteran subsequently underwent a total 
abdominal hysterectomy and bilateral salpingo-oophorectomy.  
Pathologic study of the excised organs was interpreted as 
showing findings which included squamous metaplasia of the 
endocervix, proliferative phase endometrium, atretic corpora 
albicantia, follicle cysts, tuboovarian adhesions, and 
chronic bilateral salpingo-oophoritis.

A gynecological examination was conducted for the VA in 
August 1994.  The examiner noted that veteran's clinical 
records were not available for review, and stated that he 
could not comment on any discrepancy arising from the 
veteran's recited history.  The Board also notes that no 
opinion was offered as to whether the reasons for the 
veteran's hysterectomy were traceable to service. 

In a March 1999 VA examination the examiner noted the 
veteran's history and opined that the disorders for which the 
veteran underwent a hysterectomy in 1974 were not likely to 
have had their origins during her military career, but 
actually were more likely to have stemmed from whatever 
necessitated her pre-service abdominal surgery.  The records 
from that pre-service surgery should be reviewed before any 
other opinion is rendered on this matter.  By correspondence 
dated April 1999, the examiner indicated that the veteran's 
medical records from surgery she had prior to entering the 
military needed to be provided before any further opinions 
could be rendered on the case.  There was a strong 
possibility that the hysterectomy was done for reasons 
relating to the pre-military surgery and it was the 
examiner's opinion that those records needed to be reviewed 
before any further medical conclusions or decisions could be 
made on the case.

The veteran provided hospital records from St. Joseph's 
Hospital dated July 1964 to August 1964 for evaluation by the 
examiner.  The VA examiner reviewed all the records provided.  
The 1964 records indicated that the veteran was admitted and 
the final diagnosis was appendicitis, perforation and 
abscess, right.  The operative report showed that the veteran 
had a right sided pelvic abscess that was well encapsulated.  
This was presumed to be from a perforated appendix; although, 
the appendiceal stump was not identified.  The other 
operative findings showed a mass of inflammatory tissue which 
included loops of bowel.  This inflammatory mass extended 
down into the posterior cul du sac contiguous with the 
bladder and extended into the right pelvic gutter.  The 
surgery consisted of incision and aspiration of the abscess 
and multiple drains were placed.  The wound was then closed.  
The examiner noted that a summary of the veteran's 
hospitalization was not provided with the records, but the 
operative report clearly indicated that there was a 
significant pelvic abscess and the inflammatory mass was 
adjacent to the bladder and included loops of bowels but not 
obstructing them.  The examiner noted that this was obviously 
a significant intraperitoneal process and required a 
prolonged hospitalization.  The examiner opined that this was 
very definitely the source of the veteran's extensive pelvic 
adhesive disease which was noted on the laparotomy done in 
January of 1972 when she was on active duty.  These pelvic 
adhesions lead to tubal occlusion which then promoted the 
development of chronic inflammatory changes of pelvic 
inflammatory disease which was noted on her ultimate 
hysterectomy.  The examiner concluded that the above 
mentioned scenario was by far the most medically obvious 
explanation for the veteran's tubal occlusion and pelvic 
adhesions.  It is a well known medical fact that a peritoneal 
abscess such as this can lead to pelvic adhesive disease.  In 
fact, even lessor amounts of abdominal pathology and routine 
abdominal surgery can lead to the development of adhesions.  
The degree of pathology noted at the time of her 
hospitalization in 1964 certainly was sufficient to cause the 
veteran's subsequent adhesions, tubal occlusions and 
symptoms.  Therefore it was the examiner's opinion that it 
was less likely than not, that the hysterectomy done in the 
military was secondary to an active duty medical problem.  
Rather, it was done to address the problem of chronic pelvic 
pain that the veteran had due to the pelvic adhesive disease, 
which was secondary to the pelvis abscess that occurred prior 
to her entering the military.

The recently obtained VA medical examination includes an 
opinion that the source of the veteran's extensive pelvic 
adhesive disease was a significant intraperitoneal process 
prior to service, and that these pelvic adhesions lead to 
tubal occlusion, which then promoted the development of 
chronic inflammatory changes of pelvic inflammatory disease 
which was noted on her ultimate hysterectomy.  While the 
Board does not question the source of the veteran's 
eventually diagnosed pelvic adhesions (a preserve 
intraperitoneal abscess), the fact remains that no 
gynecological problems were noted upon the veteran's 
enlistment into service, and her pelvic adhesions did not 
objectively become apparent until 4 and 1/2 years after her 
entering service.  When she was hospitalized at that time, it 
was noted that she had had right lower quadrant abdominal 
pain of 2 years duration, which places the evidence in at 
least equipoise as to whether her pelvic adhesive disease 
first became symptomatic well after she entered service.  The 
preenlistment history indicated questionable abdominal pain 
and questionable adhesions but no gynecological problems were 
noted.  Moreover, there is no further indication of 
symptomatic pelvic adhesive disease until several years 
later, and history obtained upon hospital admission in 
January 1972, while the veteran was still on active duty, 
included no prior pelvic infection.  Thus, while the source 
of her eventually diagnosed pelvic adhesive disease may well 
have preexisted service, the relevant evidence is at least 
evenly balanced as to whether it first manifested and became 
symptomatic during service, necessitating surgical 
intervention shortly after the veteran's approximately 5 
years of active service.  Resolving the reasonable doubt 
raised by this evidence in favor of the veteran, the Board 
finds that service connection is warranted for postoperative 
residuals of a total hysterectomy.  38 U.S.C.A. §§ 1110, 
5107; 38 C.F.R. §§ 3.102, 3.303; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 


ORDER

Service connection for postoperative residuals of a complete 
hysterectomy is granted.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

